TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-03-00719-CR


Ex parte Kevin J. Mayhew







FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 55359, HONORABLE RICK MORRIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Kevin J. Mayhew applied for a writ of habeas corpus to contest his extradition to
Arkansas.  The writ issued and, after a hearing, the relief sought was denied.  This appeal followed.
Documents contained in a recently filed supplemental clerk's record reflect that
Mayhew was released into the custody of Arkansas police on November 23, 2003, two days after the
habeas corpus hearing and two days before his attorney filed the notice of appeal.  Apparently, no
effort was made to stay extradition pending appeal.  Under the circumstances, the appeal is moot. 
Ex parte Stowell, 940 S.W.2d 241, 243 (Tex. App.--San Antonio 1997, no pet.).

The appeal is dismissed.


				__________________________________________
				David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed
Filed:   June 10, 2004
Do Not Publish